ITEMID: 001-86075
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: HLAVICA AND OTHERS v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicants, Mr František Hlavica, born in 1924, Mrs Anna Šulcová, born in 1921, Ms Sylvie Šimáková, born in 1944 and Mrs Zdeňka Linhartová, born in 1944 are Czech nationals and live in Prague. They were represented before the Court by Mr V. Kracík, a lawyer practising in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 February 1992 the first, second and a predecessor of the third and fourth applicants brought restitution proceedings in the Prague 10 District Court (obvodní soud) against a State enterprise. On an unspecified date, the third and fourth applicants’ predecessor died. The third and fourth applicants joined therefore the restitution proceedings.
It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
